Assuming, without deciding, that Ray L. Levitch was removed unlawfully from her employment as a school teacher under section 872, subdivision 3, of the Education Law (Cons. Laws, chap. 16), she having appealed to the Commissioner of Education, the decision was final and conclusive upon her. Under section 890, formerly section 880, the Commissioner had jurisdiction to hear the appeal of any person aggrieved who had been refused pay as a teacher or had been affected by the decision of any school authority. The fact that the question may have involved the construction or application of a statute did not deprive him of jurisdiction. (Barringer v. Powell, 230 N.Y. 37, 43.)
The Education Law specifically makes the Commissioner's decision final and conclusive. There is nothing here to show that his action was purely arbitrary. He was called upon to decide whether the teacher by reason of her various appointments and service came within the provisions of section 872, entitling her to notice and hearing before removal. He decided that she did not hold such a permanent position. Having appealed to the Commissioner, the petitioner and her substituted representative were barred from resorting to the courts What her rights would have been if she had not appealed to the Commissioner we do not determine. His conclusion was final. (Matter of O'Connor v.Emerson, 196 App. Div. 807, 810; affd., 232 N.Y. 561; Bullock
v. Cooley, 225 N.Y. 566, 576; People ex rel. Board ofEducation v. Finley, 211 N.Y. 51.) *Page 376 
The order of the Appellate Division should, therefore, be reversed and that of the Special Term affirmed, with costs in this court and in the Appellate Division.
HISCOCK, Ch. J., CARDOZO, POUND, McLAUGHLIN, CRANE and ANDREWS, JJ., concur; LEHMAN, J., absent.
Judgment accordingly.